Citation Nr: 1620851	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay,  remand is required in this case to ensure that there is a complete record upon which to decide the issue, so that the Veteran is afforded every possible consideration.  

The Veteran contends he is entitled to a rating in excess of 10 percent rating for neuropathy of the right lower extremity as his condition represents more than mild incomplete paralysis.

Diagnostic Code 8721 provides the rating criteria for neuralgia of the external popliteal nerve (common peroneal).  Ratings of 10, 20 and 30 percent are provided for mild, moderate and severe incomplete paralysis of this nerve, respectively.  A 40 percent rating is assigned for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a (2015).

In January 2013 the Veteran testified at a decision review officer hearing, reporting that when walking downhill his leg would drag a little.  He also reported his leg starts to feel tingling and numb when sitting

On VA examination in February 2013 the Veteran was noted to have severe paresthesias and/or dysesthesias and numbness in the right lower extremity.  On testing, his deep tendon reflexes were normal, his light touch/monofilament sensation was decreased at the knee/thigh, ankle/lower leg, and foot/toes.  His cold sensation was also decreased.  His position sense was normal.  The examiner noted mild sciatic nerve and femoral nerve incomplete paralysis.  The Veteran reported a progressive reduction in the sensation in his feet since the condition onset.  The Veteran reported his feet are always cold and he has a numbness and burning sensation in his right thigh.

On VA examination in May 2014 the Veteran was noted to have mild paresthesias and/or dysesthesias but no numbness or pain.  His strength and deep tendon reflexes were normal.  His light/touch/monofilament sensation was decreased.  Position, vibration, and cold sensation were not tested.  The examiner noted mild sciatic nerve incomplete paralysis.

At his April 2016 Board hearing the Veteran testified that after 10 to 15 steps of walking he starts stumbling and his feet drag.  He reported that when sitting in the car he has to lift his leg up and out the car with his arms to get out of the car.  He said he cannot feel hot or cold in his legs.  He reported that in bed he has a sensation of his feet burning.  He also reported losing sensation from his foot to halfway up his knee when sitting.

As the evidence suggests the Veteran's condition is progressive and his testimony in April 2016 indicates a worsening since his VA examination two years prior, the Board finds a new VA examination is necessary to evaluate the current severity of his condition.  Specifically, the Veteran's April 2016 testimony suggests functional difficulties walking that are not addressed in the May 2014 VA examination or other recent medical evidence of record.

The Veteran also testified at his Board hearing that he has received treatment from a private podiatrist.  The Veteran indicated he would attempt to obtain those records, but a review of the file does not show they have been submitted.  On remand, the VA should provide the Veteran with a records release form and obtain those records for the Veteran if he provides authorization.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and provide authorization for VA to obtain any relevant private treatment records, to include from Dr. Alan Lazerson with Village Podiatry in Marietta.  After securing proper authorization from the Veteran, obtain and associate with the claims folder any relevant private treatment records identified by the Veteran that have not already been associated with the claims file.

2. Obtain the Veteran's VA treatment records from August 2014 to present.

3. Arrange for the Veteran to undergo a VA examination to assess the current nature and severity of his neuropathy of the right lower extremity.

4. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




